DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments/Amendments
2.	With respect to Claim Rejections 35 USC § 103, Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 09/27/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claim 21 of the pending application 16/655054 filed on 09/15/2021 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of the issued patent US 9,794,348 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the pending application are similar in scope in comparison to the issued patent. Please see the below table for claim similarities for the independent claim. The pending application and the issued patent refer to the same system for accessing and controlling a computer. Thus, it would have been obvious to a person of ordinary skill in the art, at the time of invention, to use the system for accessing and controlling the computer as recited in the issued patent US 9,794,348 B2 to control the computer as claimed in the pending application 16/655054.

Pending Application 16/655054
Issued Patent US 9,794,348 B2
21. (Currently Amended) A system for accessing and controlling a computer, comprising:
 	the computer, wherein the computer is a general purpose processing platform; and 

 		receives voice or data information; 
 		determines whether the voice or data information corresponds to a command; and
 		selects, from two or more operation system functions, one operation system function, wherein the audio command interface decides which is the appropriate operating system function to execute at least one process in response to the command, wherein in deciding which operating system function to select the audio command interface remembers at least one process that was executed by at least one operating system function; 
wherein the at least one process is executed at the general purpose processing platform with the selected operating system function.




 	the audio command interface decodes the audio data into a command; the audio command interface selects, from two or more applications, one application the audio command interface decides is the appropriate application to execute at least one process in response to the command, wherein in deciding which application to select the audio command interface remembers at least one process that was executed by at least one application; 
 	executing with the selected application the at least one process in response to the command; 
 	generating output data in response to the selected application executing the at least one process; and 
 	transmitting the output data to the mobile device. 


 	This is a non-provisional nonstatutory double patenting rejection because the patentably indistinct claims have in fact been patented.

6.	Claim 21 of the pending application 16/655054 filed on 09/15/2021 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of the issued patent 
 	wherein in deciding which operating system function to select the audio command interface remembers at least one process that was executed by at least one operating system function; 
	However, Coffman et al. teach 
 	wherein in deciding which operating system function to select the audio command interface remembers at least one process that was executed by at least one operating system function (Coffman et al. [0028] Command booster 302 uses command history 314 to determine the subset of commands to be boosted. Examples of command history include information about the history of previous issues commands, the input modality, and the application context, [0033] As stated above, dialog manager 410 supplies the application context, or task history, used in calculating the command weights to command booster 402. By definition, dialog manager 410 possesses the complete notion of application context. The context is defined as a sequence of tasks. Some of the tasks are application-specific, while some of them are general, reusable across applications. For example, an email application comprises specific tasks such as "create email," "receive email," "find email," as well as general tasks such as “confirm.”, [0045] A weight value is then calculated for the formal command (step 510). A command booster computes the weights of the next set of user commands in order to rank the formal commands based on their corresponding conditional probability. This computation is based on the given command history, access method information, and application context. Greater translation accuracy may be achieved by boosting the command weights for a subset of the formal command space (step 512). This process may be performed dynamically. Thus, instead of using uniform command weights when translating user input, formal commands that are considered more likely are given higher weights, and the commands that are less likely are given lower weights. Any ambiguities in the formal command are resolved (step 514)); 
A user presents input to the natural language understanding system. The system translates the user input into a formal command and calculates a weight value for a next set of formal commands based on the formal command. The command weights may then be dynamically boosted for the next set of formal commands before executing the formal command. The exemplary aspects of the present invention reduce the time needed to complete a task since the search space of the translation process may be reduced if context information is available. In addition, the exemplary aspects of the present invention improve the accuracy of the natural language understanding process by using knowledge that users regularly use repeating patterns for repeating tasks.)

Pending Application 16/655054
Issued Patent US 10,491,679 B2
21. (Currently Amended) A system for accessing and controlling a computer, comprising:
 	the computer, wherein the computer is a general purpose processing platform; and 
 	an audio command interface, at the general purpose processing platform, the audio command interface: 
 		receives voice or data information; 
 		determines whether the voice or data information corresponds to a command; and
 		selects, from two or more operation system functions, one operation system function, wherein the audio command interface decides which is the appropriate operating system function to execute at least one process in response to the command, wherein in deciding which operating system function to select the audio command interface remembers at least one process that was executed by at least one operating system function; 
wherein the at least one process is executed at the general purpose processing platform with the selected operating system function.



 	a computer; 
 	a communications medium that couples the mobile device to the computer; and 
 	an audio command interface, at the computer, the audio command interface: 
 	receives audio data from the mobile device; decodes the audio data into a command;

 executes with the selected operating system or application the at least one process at the computer in response to the command; and 
 generates output data in response to the selected operating system or application executing the at least one process; 
wherein a mobile device interface at the computer transmits the output data to the mobile device. 


 	This is a non-provisional nonstatutory double patenting rejection because the patentably indistinct claims have in fact been patented.

7.	Claim 21 of the pending application 16/655054 filed on 09/15/2021 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the issued patent US 11,128,714 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the pending application are similar in scope in comparison to the issued patent. Please see the below table for claim similarities for the independent claim. The pending application and the issued patent refer to the same system for accessing and controlling a computer. Claim 1 of the issued patent does not teach the following limitation as recited in Claim 1 of the pending application. More specifically,
 deciding which operating system function to select the audio command interface remembers at least one process that was executed by at least one operating system function; 
 	However, Coffman et al. teach 
 	wherein in deciding which operating system function to select the audio command interface remembers at least one process that was executed by at least one operating system function (Coffman et al. [0028] Command booster 302 uses command history 314 to determine the subset of commands to be boosted. Examples of command history include information about the history of previous issues commands, the input modality, and the application context, [0033] As stated above, dialog manager 410 supplies the application context, or task history, used in calculating the command weights to command booster 402. By definition, dialog manager 410 possesses the complete notion of application context. The context is defined as a sequence of tasks. Some of the tasks are application-specific, while some of them are general, reusable across applications. For example, an email application comprises specific tasks such as "create email," "receive email," "find email," as well as general tasks such as “confirm.”, [0045] A weight value is then calculated for the formal command (step 510). A command booster computes the weights of the next set of user commands in order to rank the formal commands based on their corresponding conditional probability. This computation is based on the given command history, access method information, and application context. Greater translation accuracy may be achieved by boosting the command weights for a subset of the formal command space (step 512). This process may be performed dynamically. Thus, instead of using uniform command weights when translating user input, formal commands that are considered more likely are given higher weights, and the commands that are less likely are given lower weights. Any ambiguities in the formal command are resolved (step 514)); 
 	Thus, it would have been obvious to one of ordinary skill in the art, at the time of invention, to modify the system for accessing and controlling the computer as recited in the issued patent US 11,128,714 B2 using teaching of the task history as taught by Coffman et al. for the benefit of improving the accuracy of the natural language understanding process in accessing and controlling the computer by the voice command as claimed in the pending application 16/655054 (Coffman et al. [0007] A user presents input to the natural language understanding system. The system translates the user input into a formal command and calculates a weight value for a next set of formal commands based on the formal command. The command weights may then be dynamically boosted for the next set of formal commands before executing the formal command. The exemplary aspects of the present invention reduce the time needed to complete a task since the search space of the translation process may be reduced if context information is available. In addition, the exemplary aspects of the present invention improve the accuracy of the natural language understanding process by using knowledge that users regularly use repeating patterns for repeating tasks.)

Pending Application 16/655054
Issued Patent US 11,138,714 B2
21. (Currently Amended) A system for accessing and controlling a computer, comprising:
 	the computer, wherein the computer is a general purpose processing platform; and 
 	an audio command interface, at the general purpose processing platform, the audio command interface: 
 		receives voice or data information; 
 		determines whether the voice or data information corresponds to a command; and
 		selects, from two or more operation system functions, one operation system function, wherein the audio command interface decides which is the appropriate operating system function to execute at least one process in response to the command, wherein in deciding which operating system function to select the audio command interface remembers at least one process that was executed by at least one operating system function; 
wherein the at least one process is executed at the general purpose processing platform with the selected operating system function.



 	a mobile device, wherein the mobile device is any hardware device capable of mobility; 
 	a computer, wherein the computer is a general purpose processing platform comprised of one or more discrete components; 
 	a communications medium that couples the mobile device to the general purpose processing platform; and 
 	an audio command interface, at the general purpose processing platform, the audio command interface: 
 		receives voice or data information from the mobile device; 
 		determines whether the voice or data information corresponds to a command; 
           selects, from at least one operating system and at least one application, one 
 	wherein the at least one process is executed at the general purpose processing platform with the selected operating system or application in response to the command; and 
 	wherein the general purpose processing platform is further comprised of: a mobile device interface; an operating system interface; or any combination thereof.  


This is a non-provisional nonstatutory double patenting rejection because the patentably indistinct claims have in fact been patented.

8.	Claim 21 of the pending application 16/655054 filed on 09/15/2021 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the co-pending application 16/655047 filed on 09/14/2021 respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the pending application are similar in scope in comparison to the co-pending application. Please see the below table for claim similarities for the independent claim. The pending application and the issued patent refer to the same system for accessing and controlling a computer. Thus, it would have been obvious to a person of ordinary skill in the art, at the time of invention, to use the system for accessing and controlling the computer as recited in the co-pending application 16/655047 to control the computer as claimed in the pending application 16/655054.


Pending Application 16/655054
Co-pending Application 16/655047
21. (Currently Amended) A system for accessing and controlling a computer, comprising:
 	the computer, wherein the computer is a general purpose processing platform; and 
 	an audio command interface, at the general purpose processing platform, the audio command interface: 
 		receives voice or data information; 
 		determines whether the voice or data information corresponds to a command; and
 		selects, from two or more operation system functions, one operation system function, wherein the audio command interface decides which is the appropriate operating system function to execute at least one process in response to the command, wherein in deciding which operating system function to select the audio command interface remembers at least one process that was executed by at least one operating system function; 
wherein the at least one process is executed at the general purpose processing platform with the selected operating system function.
1. (Currently Amended) A system for accessing and controlling a computer, comprising: 
 	the computer, wherein the computer is a general purpose processing platform; and 
 	an audio command interface, at the general purpose processing platform, the audio command interface: 
 	receives voice or data information; 
 	determines whether the voice or data information corresponds to a command; and 
 	selects, from two or more applications, one application, wherein the audio command interface decides which is the appropriate application to execute at least one process in response to the command, wherein in deciding which application to select the audio command interface remembers at least one process that was executed by at least one application; 
 	wherein the at least one process is executed at the general purpose processing platform with the selected application.




 	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

9.	Claim 21 of the pending application 16/655054 filed on 09/15/2021 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of the co-pending application 16/655061 filed on 09/15/2021 respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the pending application are similar in scope in comparison to the co-pending application. Please see the below table for claim similarities for the independent claim. The pending application and the issued patent refer to the same system for accessing and controlling a computer. Thus, it would have been obvious to a person of ordinary skill in the art, at the time of invention, to use the system for accessing and controlling the computer as recited in the co-pending application 16/655061 to control the computer as claimed in the pending application 16/655054.

Pending Application 16/655054
Co-pending Application 16/655061
21. (Currently Amended) A system for accessing and controlling a computer, comprising:
 	the computer, wherein the computer is a general purpose processing platform; and 
 	an audio command interface, at the general purpose processing platform, the audio command interface: 
 		receives voice or data information; 
 		determines whether the voice or data information corresponds to a command; and
 		selects, from two or more operation system functions, one operation system function, wherein the audio command interface decides which is the appropriate operating system function to execute at least one process in response to the command, wherein in deciding which operating system function to select the audio command interface remembers at least one process that was executed by at least one operating system function; 
wherein the at least one process is executed at the general purpose processing platform with the selected operating system function.


the comprising: 
 	 the computer, wherein the computer is a general purpose processing platform; and 
 	 an audio command interface, at the general purpose processing platform, the audio command interface: 
 		receives voice or data information; 
 		determines whether the voice or data information corresponds to a command; and
 	selects, from at least one applications and at least one operating system function, one application or one operating system function, wherein the audio command interface decides which is the appropriate application or operating system function to execute at least one process in response to the command, wherein in deciding which application or operating system function to select the audio command interface remembers at least one process that was executed by at least one application or operating system.
 wherein the at least one process is executed at the general purpose processing platform with the selected application or operating system function.



10.	Claim 21 of the pending application 16/655054 filed on 09/15/2021 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 26 of the co-pending application 16/677332 filed on 09/17/2021 respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the pending application are similar in scope in comparison to the co-pending application. Please see the below table for claim similarities for the independent claim. The pending application and the co-pending application refer to the same system for accessing and controlling a computer. Claim 26 of the co-pending application does not teach the following limitation as recited in Claim 1 of the pending application. More specifically,
 	wherein in deciding which operating system function to select the audio command interface remembers at least one process that was executed by at least one operating system function; 
 	However, Coffman et al. teach 
 deciding which operating system function to select the audio command interface remembers at least one process that was executed by at least one operating system function (Coffman et al. [0028] Command booster 302 uses command history 314 to determine the subset of commands to be boosted. Examples of command history include information about the history of previous issues commands, the input modality, and the application context, [0033] As stated above, dialog manager 410 supplies the application context, or task history, used in calculating the command weights to command booster 402. By definition, dialog manager 410 possesses the complete notion of application context. The context is defined as a sequence of tasks. Some of the tasks are application-specific, while some of them are general, reusable across applications. For example, an email application comprises specific tasks such as "create email," "receive email," "find email," as well as general tasks such as “confirm.”, [0045] A weight value is then calculated for the formal command (step 510). A command booster computes the weights of the next set of user commands in order to rank the formal commands based on their corresponding conditional probability. This computation is based on the given command history, access method information, and application context. Greater translation accuracy may be achieved by boosting the command weights for a subset of the formal command space (step 512). This process may be performed dynamically. Thus, instead of using uniform command weights when translating user input, formal commands that are considered more likely are given higher weights, and the commands that are less likely are given lower weights. Any ambiguities in the formal command are resolved (step 514)); 
 	Thus, it would have been obvious to one of ordinary skill in the art , at the time of invention, to modify the system for accessing and controlling the computer as recited in the co-pending application 16/677332 using teaching of the task history as taught by Coffman et al. for the benefit of improving the accuracy of the natural language understanding process in accessing and controlling the computer by the voice command as claimed in the pending application 16/655054 (Coffman et al. [0007] A user presents input to the natural language understanding system. The system translates the user input into a formal command and calculates a weight value for a next set of formal commands based on the formal command. The command weights may then be dynamically boosted for the next set of formal commands before executing the formal command. The exemplary aspects of the present invention reduce the time needed to complete a task since the search space of the translation process may be reduced if context information is available. In addition, the exemplary aspects of the present invention improve the accuracy of the natural language understanding process by using knowledge that users regularly use repeating patterns for repeating tasks.)

Pending Application 16/655054
Co-pending Application 16/677332
21. (Currently Amended) A system for accessing and controlling a computer, comprising:
 	the computer, wherein the computer is a general purpose processing platform; and 
 	an audio command interface, at the general purpose processing platform, the audio command interface: 
 		receives voice or data information; 
 		determines whether the voice or data information corresponds to a command; and
 		selects, from two or more operation system functions, one operation system function, wherein the audio command interface decides which is the appropriate operating system function to execute at least one process in response to the command, wherein in deciding which operating system function to select the audio command interface remembers at least one process that was executed by at least one operating system function; 
wherein the at least one process is executed at the general purpose processing perating system function.

	

 	the computer, wherein the computer is a general purpose processing platform; and 
 	an audio command interface, at the general purpose processing platform, the audio command interface: 
 		receives voice or data information; 
 		determines whether the voice or data information corresponds to a command; and
 	selects, from two or more operating system functions, one operating system function, wherein the audio command interface decides which is the appropriate operating system function to execute at least one process in response to the command, wherein in deciding which operating system function to select the audio command interface considers location data; 
wherein the at least one process is executed at the general purpose processing platform with the selected operating system function.  


 	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

11.	Claim 21 of the pending application 16/655054 filed on 09/15/2021 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of the co-pending application 16/677351 filed on 09/17/2021 respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the pending application are similar in scope in comparison to the co-pending application. Please see the below table for claim similarities for the independent claim. The pending application and the co-pending application refer to the same system for accessing and controlling a computer. Claim 13 of the co-pending application does not teach the following limitation as recited in Claim 1 of the pending application. More specifically,
 	wherein in deciding which operating system function to select the audio command interface remembers at least one process that was executed by at least one operating system function; 
	However, Coffman et al. teach 
 	wherein in deciding which operating system function to select the audio command interface remembers at least one process that was executed by at least one operating system function (Coffman et al. [0028] Command booster 302 uses command history 314 to determine the subset of commands to be boosted. Examples of command history include information about the history of previous issues commands, the input modality, and the application context, [0033] As stated above, dialog manager 410 supplies the application context, or task history, used in calculating the command weights to command booster 402. By definition, dialog manager 410 possesses the complete notion of application context. The context is defined as a sequence of tasks. Some of the tasks are application-specific, while some of them are general, reusable across applications. For example, an email application comprises specific tasks such as "create email," "receive email," "find email," as well as general tasks such as “confirm.”, [0045] A weight value is then calculated for the formal command (step 510). A command booster computes the weights of the next set of user commands in order to rank the formal commands based on their corresponding conditional probability. This computation is based on the given command history, access method information, and application context. Greater translation accuracy may be achieved by boosting the command weights for a subset of the formal command space (step 512). This process may be performed dynamically. Thus, instead of using uniform command weights when translating user input, formal commands that are considered more likely are given higher weights, and the commands that are less likely are given lower weights. Any ambiguities in the formal command are resolved (step 514)); 
 	Thus, it would have been obvious to one of ordinary skill in the art, at the time of invention, to modify the system for accessing and controlling the computer as recited in the co-pending application 16/677351 using teaching of the task history as taught by Coffman et al. for the benefit of improving the accuracy of the natural language understanding process in accessing and controlling the computer by the voice command as claimed in the pending application 16/655054 (Coffman et al. [0007] A user presents input to the natural language understanding system. The system translates the user input into a formal command and calculates a weight value for a next set of formal commands based on the formal command. The command weights may then be dynamically boosted for the next set of formal commands before executing the formal command. The exemplary aspects of the present invention reduce the time needed to complete a task since the search space of the translation process may be reduced if context information is available. In addition, the exemplary aspects of the present invention improve the accuracy of the natural language understanding process by using knowledge that users regularly use repeating patterns for repeating tasks.)

Pending Application 16/655054
Co-pending Application 16/677351
21. (Currently Amended) A system for accessing and controlling a computer, comprising:
the computer, wherein the computer is a general purpose processing platform; and 
 	an audio command interface, at the general purpose processing platform, the audio command interface: 
 		receives voice or data information; 
 		determines whether the voice or data information corresponds to a command; and
 		selects, from two or more operation system functions, one operation system function, wherein the audio command interface decides which is the appropriate operating system function to execute at least one process in response to the command, wherein in deciding which operating system function to select the audio command interface remembers at least one process that was executed by at least one operating system function; 
wherein the at least one process is executed at the general purpose processing platform with the selected operating system function.



 	the computer, wherein the computer is a general purpose processing platform; and 

 		receives voice or data information; 
 		determines whether the voice or data information corresponds to a command; and
 		selects, from two or more applications, one application, wherein the audio command interface decides which is the appropriate application to execute at least one process in response to the command, wherein in deciding which application to select the audio command interface considers location data; 
 	wherein the at least one process is executed at the general purpose processing platform with the selected application.  




12.	Claim 21 of the pending application 16/655054 filed on 09/15/2021 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 31 of the co-pending application 16/677369 filed on 09/17/2021 respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the pending application are similar in scope in comparison to the co-pending application. Please see the below table for claim similarities for the independent claim. The pending application and the co-pending application refer to the same system for accessing and controlling a computer. Claim 31 of the co-pending application does not teach the following limitation as recited in Claim 1 of the pending application. More specifically,
 	wherein in deciding which operating system function to select the audio command interface remembers at least one process that was executed by at least one operating system function; 
 	However, Coffman et al. teach 
 	wherein in deciding which operating system function to select the audio command interface remembers at least one process that was executed by at least one operating system function (Coffman et al. [0028] Command booster 302 uses command history 314 to determine the subset of commands to be boosted. Examples of command history include information about the history of previous issues commands, the input modality, and the application context, [0033] As stated above, dialog manager 410 supplies the application context, or task history, used in calculating the command weights to command booster 402. By definition, dialog manager 410 possesses the complete notion of application context. The context is defined as a sequence of tasks. Some of the tasks are application-specific, while some of them are general, reusable across applications. For example, an email application comprises specific tasks such as "create email," "receive email," "find email," as well as general tasks such as “confirm.”, [0045] A weight value is then calculated for the formal command (step 510). A command booster computes the weights of the next set of user commands in order to rank the formal commands based on their corresponding conditional probability. This computation is based on the given command history, access method information, and application context. Greater translation accuracy may be achieved by boosting the command weights for a subset of the formal command space (step 512). This process may be performed dynamically. Thus, instead of using uniform command weights when translating user input, formal commands that are considered more likely are given higher weights, and the commands that are less likely are given lower weights. Any ambiguities in the formal command are resolved (step 514)); 
 	Thus, it would have been obvious to one of ordinary skill in the art, at the time of invention, to modify the system for accessing and controlling the computer as recited in the co-pending application 16/677369 using teaching of the task history as taught by Coffman et al. for the benefit of improving the accuracy of the natural language understanding process in accessing and controlling the computer by the voice command as claimed in the pending application 16/655054 (Coffman et al. [0007] A user presents input to the natural language understanding system. The system translates the user input into a formal command and calculates a weight value for a next set of formal commands based on the formal command. The command weights may then be dynamically boosted for the next set of formal commands before executing the formal command. The exemplary aspects of the present invention reduce the time needed to complete a task since the search space of the translation process may be reduced if context information is available. In addition, the exemplary aspects of the present invention improve the accuracy of the natural language understanding process by using knowledge that users regularly use repeating patterns for repeating tasks.)

Pending Application 16/655054
Co-pending Application 16/677369
21. (Currently Amended) A system for accessing and controlling a computer, comprising:
 	the computer, wherein the computer is a general purpose processing platform; and 
 	an audio command interface, at the general purpose processing platform, the audio command interface: 
 		receives voice or data information; 

 		selects, from two or more operation system functions, one operation system function, wherein the audio command interface decides which is the appropriate operating system function to execute at least one process in response to the command, wherein in deciding which operating system function to select the audio command interface remembers at least one process that was executed by at least one operating system function; 
wherein the at least one process is executed at the general purpose processing platform with the selected operating system function.

 	the computer, wherein the computer is a general purpose processing platform; and 
 	an audio command interface, at the general purpose processing platform, the audio command interface: 
 		receives voice or data information; determines whether the voice or 
 		selects, from at least one application and at least one operating system function, one application or one operating system function, wherein the audio command interface decides which is the appropriate application or operating system function to execute at least one process in response to the command, wherein in deciding which application or operating system function to select the audio command interface considers location data; 
 	wherein the at least one process is executed at the general purpose processing platform with the selected application or operating system function.  


 	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

13.	Claim 21 of the pending application 16/655054 filed on 09/15/2021 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of the co-pending application 16/710539 filed on 09/28/2021 respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the pending application are similar in scope in comparison to the co-pending application. Please see the below table for claim similarities for the independent claim. The pending application and the co-pending application refer to the same system for accessing and controlling a computer. Claim 11 of the co-pending application does not teach the following limitation as recited in Claim 1 of the pending application. More specifically,
 deciding which operating system function to select the audio command interface remembers at least one process that was executed by at least one operating system function; 
 	However, Coffman et al. teach 
 	wherein in deciding which operating system function to select the audio command interface remembers at least one process that was executed by at least one operating system function (Coffman et al. [0028] Command booster 302 uses command history 314 to determine the subset of commands to be boosted. Examples of command history include information about the history of previous issues commands, the input modality, and the application context, [0033] As stated above, dialog manager 410 supplies the application context, or task history, used in calculating the command weights to command booster 402. By definition, dialog manager 410 possesses the complete notion of application context. The context is defined as a sequence of tasks. Some of the tasks are application-specific, while some of them are general, reusable across applications. For example, an email application comprises specific tasks such as "create email," "receive email," "find email," as well as general tasks such as “confirm.”, [0045] A weight value is then calculated for the formal command (step 510). A command booster computes the weights of the next set of user commands in order to rank the formal commands based on their corresponding conditional probability. This computation is based on the given command history, access method information, and application context. Greater translation accuracy may be achieved by boosting the command weights for a subset of the formal command space (step 512). This process may be performed dynamically. Thus, instead of using uniform command weights when translating user input, formal commands that are considered more likely are given higher weights, and the commands that are less likely are given lower weights. Any ambiguities in the formal command are resolved (step 514)); 
 	Thus, it would have been obvious to one of ordinary skill in the art, at the time of invention, to modify the system for accessing and controlling the computer as recited in the co-pending application 16/710539 using teaching of the task history as taught by Coffman et al. for the benefit of improving the accuracy of the natural language understanding process in accessing and controlling the computer by the voice command as claimed in the pending application 16/655054 (Coffman et al. [0007] A user presents input to the natural language understanding system. The system translates the user input into a formal command and calculates a weight value for a next set of formal commands based on the formal command. The command weights may then be dynamically boosted for the next set of formal commands before executing the formal command. The exemplary aspects of the present invention reduce the time needed to complete a task since the search space of the translation process may be reduced if context information is available. In addition, the exemplary aspects of the present invention improve the accuracy of the natural language understanding process by using knowledge that users regularly use repeating patterns for repeating tasks.)

Pending Application 16/655054
Co-pending Application 16/710539
21. (Currently Amended) A system for accessing and controlling a computer, comprising:
 	the computer, wherein the computer is a general purpose processing platform; and 
 	an audio command interface, at the general purpose processing platform, the audio command interface: 
 		receives voice or data information; 
 		determines whether the voice or data information corresponds to a command; and
 		selects, from two or more operation system functions, one operation system function, wherein the audio command interface decides which is the appropriate operating system function to execute at least one process in response to the command, wherein in deciding which operating system function to select the audio command interface remembers at least one process that was executed by at least one operating system function; 
wherein the at least one process is executed at the general purpose processing platform with the selected operating system function.



 	the mobile device, wherein the mobile device is any hardware device capable of mobility;
the computer, wherein the computer is a general purpose processing platform comprised of one or more discrete components; 
 a communications medium that couples the mobile device to the general purpose processing platform; and an audio command interface, at the general purpose processing platform, wherein the audio command interface: 
 	receives voice or data information from the mobile device; 
 	determines whether the voice or data information corresponds to a command; and selects, from at least one operating system and at least one application, 
wherein the at least one operating system or the at least one application is not required to be configured for interaction with the mobile device; 
wherein the at least one process is executed at the general purpose processing platform with the selected operating system or selected application in response to the command; and wherein the general purpose processing platform further comprises a network interface.  


 	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

14.	Claim 21 of the pending application 16/655054 filed on 09/15/2021 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of the co-pending application 16/710692 filed on 09/28/2021 respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the pending application are similar in scope in comparison to the co-pending application. Please see the below table for claim similarities for the independent claim. The pending application and the co-pending application refer to the same system for accessing and controlling a computer. Claim 11 of the co-pending application does not teach the following limitation as recited in Claim 1 of the pending application. More specifically,
 deciding which operating system function to select the audio command interface remembers at least one process that was executed by at least one operating system function; 
	However, Coffman et al. teach 
 	wherein in deciding which operating system function to select the audio command interface remembers at least one process that was executed by at least one operating system function (Coffman et al. [0028] Command booster 302 uses command history 314 to determine the subset of commands to be boosted. Examples of command history include information about the history of previous issues commands, the input modality, and the application context, [0033] As stated above, dialog manager 410 supplies the application context, or task history, used in calculating the command weights to command booster 402. By definition, dialog manager 410 possesses the complete notion of application context. The context is defined as a sequence of tasks. Some of the tasks are application-specific, while some of them are general, reusable across applications. For example, an email application comprises specific tasks such as "create email," "receive email," "find email," as well as general tasks such as “confirm.”, [0045] A weight value is then calculated for the formal command (step 510). A command booster computes the weights of the next set of user commands in order to rank the formal commands based on their corresponding conditional probability. This computation is based on the given command history, access method information, and application context. Greater translation accuracy may be achieved by boosting the command weights for a subset of the formal command space (step 512). This process may be performed dynamically. Thus, instead of using uniform command weights when translating user input, formal commands that are considered more likely are given higher weights, and the commands that are less likely are given lower weights. Any ambiguities in the formal command are resolved (step 514)); 
 	Thus, it would have been obvious to one of ordinary skill in the art , at the time of invention, to modify the system for accessing and controlling the computer as recited in the co-pending application 16/710692 using teaching of the task history as taught by Coffman et al. for the benefit of improving the accuracy of the natural language understanding process in accessing and controlling the computer by the voice command as claimed in the pending application 16/655054 (Coffman et al. [0007] A user presents input to the natural language understanding system. The system translates the user input into a formal command and calculates a weight value for a next set of formal commands based on the formal command. The command weights may then be dynamically boosted for the next set of formal commands before executing the formal command. The exemplary aspects of the present invention reduce the time needed to complete a task since the search space of the translation process may be reduced if context information is available. In addition, the exemplary aspects of the present invention improve the accuracy of the natural language understanding process by using knowledge that users regularly use repeating patterns for repeating tasks.)

Pending Application 16/655054
Co-pending Application 16/710692
21. (Currently Amended) A system for accessing and controlling a computer, comprising:
 	the computer, wherein the computer is a general purpose processing platform; and 
 	an audio command interface, at the general purpose processing platform, the audio command interface: 
 		receives voice or data information; 
 		determines whether the voice or data information corresponds to a command; and
 		selects, from two or more operation system functions, one operation system function, wherein the audio command interface decides which is the appropriate operating system function to execute at least one process in response to the command, wherein in deciding which operating system function to select the audio command interface remembers at least one process that was executed by at least one operating system function; 
wherein the at least one process is executed at the general purpose processing platform with the selected operating system function.


the mobile device to the computer with a communications medium, wherein the mobile device is any hardware device capable of mobility and the computer is a general purpose processing platform comprised of one or more discrete components;
 	establishing a session between the mobile device and the general purpose processing platform; 
 	receiving voice or data information from the mobile device, at the general purpose processing platform, at an audio command interface; 
 	the audio command interface determines whether the voice or data information corresponds to a command; 
 	the audio command interface selects, from at least one operating system and at least one application, one operating system or one 
 	wherein the at least one operating system or the at least one application is not required to be configured for interaction with the mobile device; 
 	executing with the selected operating system or selected application the at least one process in response to the command.  


 	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

15.	Claim 21 of the pending application 16/655054 filed on 09/15/2021 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of the co-pending application 16/896693 filed on 09/28/2021 respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the pending application are similar in scope in comparison to the co-pending application. Please see the below table for claim similarities for the independent claim. The pending application and the co-pending application refer to the same system for remotely accessing and controlling a computer from a mobile device. Claim 9 of the co-pending application does not teach the following limitation as recited in Claim 1 of the pending application. More specifically,
 	wherein in deciding which operating system function to select the audio command interface remembers at least one process that was executed by at least one operating system function; 
	However, Coffman et al. teach 
 	wherein in deciding which operating system function to select the audio command interface remembers at least one process that was executed by at least one operating system function (Coffman et al. [0028] Command booster 302 uses command history 314 to determine the subset of commands to be boosted. Examples of command history include information about the history of previous issues commands, the input modality, and the application context, [0033] As stated above, dialog manager 410 supplies the application context, or task history, used in calculating the command weights to command booster 402. By definition, dialog manager 410 possesses the complete notion of application context. The context is defined as a sequence of tasks. Some of the tasks are application-specific, while some of them are general, reusable across applications. For example, an email application comprises specific tasks such as "create email," "receive email," "find email," as well as general tasks such as “confirm.”, [0045] A weight value is then calculated for the formal command (step 510). A command booster computes the weights of the next set of user commands in order to rank the formal commands based on their corresponding conditional probability. This computation is based on the given command history, access method information, and application context. Greater translation accuracy may be achieved by boosting the command weights for a subset of the formal command space (step 512). This process may be performed dynamically. Thus, instead of using uniform command weights when translating user input, formal commands that are considered more likely are given higher weights, and the commands that are less likely are given lower weights. Any ambiguities in the formal command are resolved (step 514)); 
 	Thus, it would have been obvious to one of ordinary skill in the art, at the time of invention, to modify the system for accessing and controlling the computer as recited in the co-pending application 16/896693 using teaching of the task history as taught by Coffman et al. for the benefit of improving the accuracy of the natural language understanding process in accessing and controlling the computer by the voice command as claimed in the pending application 16/655054 (Coffman et al. [0007] A user presents input to the natural language understanding system. The system translates the user input into a formal command and calculates a weight value for a next set of formal commands based on the formal command. The command weights may then be dynamically boosted for the next set of formal commands before executing the formal command. The exemplary aspects of the present invention reduce the time needed to complete a task since the search space of the translation process may be reduced if context information is available. In addition, the exemplary aspects of the present invention improve the accuracy of the natural language understanding process by using knowledge that users regularly use repeating patterns for repeating tasks.)

Pending Application 16/655054
Co-pending Application 16/896693
21. (Currently Amended) A system for accessing and controlling a computer, comprising:
 	the computer, wherein the computer is a general purpose processing platform; and 
 	an audio command interface, at the general purpose processing platform, the audio command interface: 
 		receives voice or data information; 
 		determines whether the voice or data information corresponds to a command; and
 		selects, from two or more operation system functions, one operation system function, wherein the audio command interface decides which is the appropriate operating system function to execute at least one process in response to the command, wherein in deciding which operating system function to select the audio command interface remembers at least one process that was executed by at least one operating system function; 
wherein the at least one process is executed at the general purpose processing platform with the selected operating system function.

9. (New) A system for accessing and controlling a computer, comprising: 
 	the computer, wherein the computer is a general purpose processing platform; and 
 	an audio command interface, at the general purpose processing platform, wherein the audio command interface: 
 		receives voice information, data information, or combinations thereof; 
 		determines whether the voice or data information was received at a point in time to be interpreted as a command and whether the voice or data information corresponds to a command; and 
 		if the voice or data information was received at a point in time to be interpreted as a command and corresponds to a command, selects, from two or more applications, one application, wherein the audio command interface decides which is the appropriate application to execute at least one process in response to the command; 
 		wherein if the voice or data information was received at a point in time to be interpreted as a command and corresponds to a command, the at least one process is executed at the general purpose processing platform with the selected application.  


	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

16.	Claim 21 of the pending application 16/655054 filed on 09/15/2021 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of the co-pending application 16/896743 filed on 09/28/2021 respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the pending application are similar in scope in comparison to the co-pending application. Please see the below table for claim similarities for the independent claim. The pending application and the co-pending application refer to the same system for remotely accessing and controlling a computer from a mobile device. Claim 18 of the co-pending application does not teach the following limitation as recited in Claim 1 of the pending application. More specifically,
 	wherein in deciding which operating system function to select the audio command interface remembers at least one process that was executed by at least one operating system function; 
	However, Coffman et al. teach 
 	wherein in deciding which operating system function to select the audio command interface remembers at least one process that was executed by at least one operating system function (Coffman et al. [0028] Command booster 302 uses command history 314 to determine the subset of commands to be boosted. Examples of command history include information about the history of previous issues commands, the input modality, and the application context, [0033] As stated above, dialog manager 410 supplies the application context, or task history, used in calculating the command weights to command booster 402. By definition, dialog manager 410 possesses the complete notion of application context. The context is defined as a sequence of tasks. Some of the tasks are application-specific, while some of them are general, reusable across applications. For example, an email application comprises specific tasks such as "create email," "receive email," "find email," as well as general tasks such as “confirm.”, [0045] A weight value is then calculated for the formal command (step 510). A command booster computes the weights of the next set of user commands in order to rank the formal commands based on their corresponding conditional probability. This computation is based on the given command history, access method information, and application context. Greater translation accuracy may be achieved by boosting the command weights for a subset of the formal command space (step 512). This process may be performed dynamically. Thus, instead of using uniform command weights when translating user input, formal commands that are considered more likely are given higher weights, and the commands that are less likely are given lower weights. Any ambiguities in the formal command are resolved (step 514)); 
 	Thus, it would have been obvious to one of ordinary skill in the art, at the time of invention, to modify the system for accessing and controlling the computer as recited in the co-pending application 16/896743 using teaching of the task history as taught by Coffman et al. for the benefit of improving the accuracy of the natural language understanding process in accessing and controlling the computer by the voice command as claimed in the pending application 16/655054 (Coffman et al. [0007] A user presents input to the natural language understanding system. The system translates the user input into a formal command and calculates a weight value for a next set of formal commands based on the formal command. The command weights may then be dynamically boosted for the next set of formal commands before executing the formal command. The exemplary aspects of the present invention reduce the time needed to complete a task since the search space of the translation process may be reduced if context information is available. In addition, the exemplary aspects of the present invention improve the accuracy of the natural language understanding process by using knowledge that users regularly use repeating patterns for repeating tasks.)

Pending Application 16/655054
Co-pending Application 16/896743
21. (Currently Amended) A system for accessing and controlling a computer, comprising:
 	the computer, wherein the computer is a general purpose processing platform; and 
 	an audio command interface, at the general purpose processing platform, the audio command interface: 

 		determines whether the voice or data information corresponds to a command; and
 		selects, from two or more operation system functions, one operation system function, wherein the audio command interface decides which is the appropriate operating system function to execute at least one process in response to the command, wherein in deciding which operating system function to select the audio command interface remembers at least one process that was executed by at least one operating system function; 
wherein the at least one process is executed at the general purpose processing platform with the selected operating system function.



 	the computer, wherein the computer is a general purpose processing platform; and 
 	an audio command interface, at the general purpose processing platform, wherein the audio command interface: 
 	receives voice information, data information, or combinations thereof; 

 	if the voice or data information was received in a proper sequence to be interpreted as a command and corresponds to a command, selects, from two or more applications, one application, wherein the audio command interface decides which is the appropriate application to execute at least one process in response to the command; 
 	wherein if the voice or data information was received in a proper sequence to be interpreted as a command and corresponds to a command, the at least one process is executed at the general purpose processing platform with the selected application.  


	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

17.	Claim 21 of the pending application 16/655054 filed on 09/15/2021 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of the co-pending application 17/477278 filed on 09/15/2021 respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the pending application are similar in scope in comparison to the co-pending application. Please see the 
 	wherein in deciding which operating system function to select the audio command interface remembers at least one process that was executed by at least one operating system function; 
	However, Coffman et al. teach 
 	wherein in deciding which operating system function to select the audio command interface remembers at least one process that was executed by at least one operating system function (Coffman et al. [0028] Command booster 302 uses command history 314 to determine the subset of commands to be boosted. Examples of command history include information about the history of previous issues commands, the input modality, and the application context, [0033] As stated above, dialog manager 410 supplies the application context, or task history, used in calculating the command weights to command booster 402. By definition, dialog manager 410 possesses the complete notion of application context. The context is defined as a sequence of tasks. Some of the tasks are application-specific, while some of them are general, reusable across applications. For example, an email application comprises specific tasks such as "create email," "receive email," "find email," as well as general tasks such as “confirm.”, [0045] A weight value is then calculated for the formal command (step 510). A command booster computes the weights of the next set of user commands in order to rank the formal commands based on their corresponding conditional probability. This computation is based on the given command history, access method information, and application context. Greater translation accuracy may be achieved by boosting the command weights for a subset of the formal command space (step 512). This process may be performed dynamically. Thus, instead of using uniform command weights when translating user input, formal commands that are considered more likely are given higher weights, and the commands that are less likely are given lower weights. Any ambiguities in the formal command are resolved (step 514)); 
 	Thus, it would have been obvious to one of ordinary skill in the art , at the time of invention, to modify the system for accessing and controlling the computer as recited in the co-pending application 17/477278 using teaching of the task history as taught by Coffman et al. for A user presents input to the natural language understanding system. The system translates the user input into a formal command and calculates a weight value for a next set of formal commands based on the formal command. The command weights may then be dynamically boosted for the next set of formal commands before executing the formal command. The exemplary aspects of the present invention reduce the time needed to complete a task since the search space of the translation process may be reduced if context information is available. In addition, the exemplary aspects of the present invention improve the accuracy of the natural language understanding process by using knowledge that users regularly use repeating patterns for repeating tasks.)

Pending Application 16/655054
Co-pending Application 17/477278
21. (Currently Amended) A system for accessing and controlling a computer, comprising:
 	the computer, wherein the computer is a general purpose processing platform; and 
 	an audio command interface, at the general purpose processing platform, the audio command interface: 
 		receives voice or data information; 
 		determines whether the voice or data information corresponds to a command; and
 		selects, from two or more operation system functions, one operation system function, wherein the audio command interface decides which is the appropriate operating system function to execute at least  deciding which operating system function to select the audio command interface remembers at least one process that was executed by at least one operating system function; 
wherein the at least one process is executed at the general purpose processing platform with the selected operating system function.



 	the mobile device, wherein the mobile device is any hardware device capable of mobility; the computer, wherein the computer is a general purpose processing platform comprised of one or more discrete components; 
 	a communications medium that couples the mobile device to the general purpose processing platform; and 
 	an audio command interface, at the general purpose processing platform, the audio command interface: 
 		receives voice or data information from the mobile device; 

 		 selects, from at least one operating system and at least one application, one operating system or one application, wherein the audio command interface decides which is the appropriate operating system or application to execute at least one process in response to the command; 
 	wherein the at least one operating system or the at least one application is not required to be configured for interaction with the mobile device; and 
 	wherein the at least one process is executed at the general purpose processing platform with the selected operating system or application in response to the command.



 	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
18.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

19.	Claims 21, 41-48 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Coffman et al. (US 2005/0049874 A1.)

 	With respect to Claim 21, Coffman et al. disclose
 	A system for accessing and controlling a computer, comprising:
 	the computer, wherein the computer is a general purpose processing platform (Coffman et al. [0015] A computer 100 is depicted with includes a system unit 110, a video display terminal 102, a keyboard 104..Additional input devices may be included with personal computer 100, such as, for example, a joystick, touchpad, touch screen, trackball, microphones, and the like); and 
 	an audio command interface, at the general purpose processing platform, the audio command interface (Coffman et al. Fig. 3 elements 304-316): 
 		receives voice or data information (Coffman et al. [0029] A user command or input is sent to command booster 402 from one of two devices. For user input modes that require conversion to formal commands, such as speech, handwriting or types text inputs, the user input is sent to command booster 402 from NLU engine 408, Fig. 5 element 502, [0045] the natural language dialog process begins with capturing the user input (step 502). The user input may be text-based (e.g. spoken or handwritten) or non-text based (e.g. mouse click or gesture));  
 		determines whether the voice or data information corresponds to a command (Coffman et al. [0025] User inputs that requires translation to text form, such as spoken or handwritten inputs, are submitted to recognition engine 306, which converts user input to text form. Methods for speech recognition and handwriting recognition are known in the art. User inputs that require translation to text form are submitted to natural language understanding (NLU) engine 308, which convert text input to a formal command, suitable for execution by the computer, Fig. 5 elements 504-508, [0045] If it is determined that the user input is text-based (step 504), the input is converted into text form (step 506). This step may be performed using a recognition engine as known in the prior art. The text input is then converted into a formal command (step 508). This step may be performed using an NLU engine as known in the prior art); and
 		selects, from two or more operation system functions, one operation system function, wherein the audio command interface decides which is the appropriate operating system function to execute at least one process in response to the command, wherein in deciding which operating system function to select the audio command interface remembers at least one process that was executed by at least one operating system function (Coffman et al. [0017] An operating system runs on processor 202 and is used to coordinate and provide control of various components within data processing system 200 in Fig. 2. The operating system may be commercially available operating system such as Windows 2000, which is available from Microsoft Corporation. As object oriented programming system such as Java may run in conjunction with the operating system and provides calls to the operating system from Java programs or application executing on data processing system 200, [0028] Command booster 302 uses command history 314 to determine the subset of commands to be boosted. Examples of command history include information about the history of previous issues commands, the input modality, and the application context, [0029] User interface 304 is also responsible for providing the access method of each user input to command history 414, as well as to command booster 402. Command history 414 stores the commands issued by the user and the mode of user input, or access modality. Command booster 402 uses the information about command history 414, the mode of user access, and the application context to compute the weights of the next set of commands. The weights, expressed as command conditional probabilities, cause the formal commands to be ranked based on their corresponding conditional probability. A list containing the ranked formal commands and its associated probabilities is presented from command booster 402 to NLU engine 408. The list is sent to NLU engine 408 only for the modalities that require NLU conversion. In case of non-conversion input, such a list is sent only to command history 414 where it could be later referenced if necessary, [0032] in the email, calendar, and address book system 316 in Fig. 3, each individual component will have a separate task history, Fig. 5 elements 510-514, [0033] As stated above, dialog manager 410 supplies the application context, or task history, used in calculating the command weights to command booster 402. By definition, dialog manager 410 possesses the complete notion of application context. The context is defined as a sequence of tasks. Some of the tasks are application-specific, while some of them are general, reusable across applications. For example, an email application comprises specific tasks such as "create email," "receive email," "find email," as well as general tasks such as “confirm.”, [0045] A weight value is then calculated for the formal command (step 510). A command booster computes the weights of the next set of user commands in order to rank the formal commands based on their corresponding conditional probability. This computation is based on the given command history, access method information, and application context. Greater translation accuracy may be achieved by boosting the command weights for a subset of the formal command space (step 512). This process may be performed dynamically. Thus, instead of using uniform command weights when translating user input, formal commands that are considered more likely are given higher weights, and the commands that are less likely are given lower weights. Any ambiguities in the formal command are resolved (step 514)); 
wherein the at least one process is executed at the general purpose processing platform with the selected operating system function (Coffman et al. Fig. 5 element 516 Execute command, [0045] The formal command is then executed by the application (step 516).)
 	The Examiner notes that the present specification describes a system that selects one of a plurality of operating system functions. In the present specification, paragraph [0015] discloses “System 100 allows a person to use voice commands from a mobile device to remotely access and control a computer, whereby the person con operate the operating system at the computer.”, paragraph [0023] discloses “Operating system interface 110 allows audio command interface 108 to activate various operating system commands.” Selecting an operating system function to execute at least one process in response to command is tantamount to selecting an operating system application that executes the command because the application that are part of the operating system. 

 	With respect to Claim 41, Coffman et al. disclose 
 	wherein the audio command interface receives the voice or data information from a mobile device, wherein the mobile device is any hardware device capable of mobility (Coffman et al. [0025] User input may originate from one or many different devices, such as a desktop computer, a telephone, a personal digital assistant, a two-way pager, etc.)

 	With respect to Claim 42, Coffman et al. disclose
 	wherein the mobile device is coupled to the general purpose processing platform by a communications medium (Coffman et al. [0019] For example, data processing system 200, if optionally configured as a network computer, may not include SCSI host bus adapter 212, hard disk drive 226, tape drive 228, and CD-ROM 230, as noted by dotted line 232 in FIG. 2 denoting optional inclusion. In that case, the computer, to be properly called a client computer, must include some type of network communication interface, such as LAN adapter 210, modem 222, or the like, [0025] User input may originate from one or many different devices, such as a desktop computer, a telephone, a personal digital assistant, a two-way pager, etc.)

 	With respect to Claim 43, Coffman et al. disclose
 	wherein the general purpose processing platform comprises one or more discrete components (Coffman et al. Fig. 3 elements 302, 304, 306 and 308.)

With respect to Claim 44, Coffman et al. disclose
wherein the audio command interface is implemented in hardware, software, or a combination of hardware and software (Coffman et al. [0015] Computer 100 also preferably includes a graphical user interface that may be implemented by means of systems software residing in computer readable media in operation within computer 100, [0018] Those of ordinary skill in the art will appreciate that the hardware in FIG. 2 may vary depending on the implementation. Other internal hardware or peripheral devices, such as flash ROM (or equivalent nonvolatile memory) or optical disk drives and the like, may be used in addition to or in place of the hardware depicted in FIG. 2. Also, the processes of the present invention may be applied to a multiprocessor data processing system, [0044] blocks of the flowchart illustrations support combinations of means for performing the specified functions, combinations of steps for performing the specified functions and program instruction means for performing the specified functions. It will also be understood that each block of the flowchart illustrations, and combinations of blocks in the flowchart illustrations, may be implemented by special purpose hardware-based computer systems which perform the specified functions or steps, or by combinations of special purpose hardware and computer instructions.)

With respect to Claim 45, Coffman et al. disclose
 	wherein the hardware comprises one or more of the discrete components (Coffman et al. Fig. 3 elements 302, 304, 306 and 308.)

With respect to Claim 46, Coffman et al. disclose
Computer 100 also preferably includes a graphical user interface that may be implemented by means of systems software residing in computer readable media in operation within computer 100, [0016] Data processing system 200 is an example of a computer, such as computer 100 in FIG. 1, in which code or instructions implementing the processes of the present invention may be located. Data processing system 200 employs a peripheral component interconnect (PCI) local bus architecture. Although the depicted example employs a PCI bus, other bus architectures such as Accelerated Graphics Port (AGP) and Industry Standard Architecture (ISA) may be used. Processor 202 and main memory 204 are connected to PCI local bus 206 through PCI bridge 208. PCI bridge 208 also may include an integrated memory controller and cache memory for processor 202.)

With respect to Claim 47, Coffman et al. disclose
 wherein at least one of the discrete components is configured to perform voice recognition, and is implemented separately in hardware, software, or a combination of hardware and software (Coffman et al. [0025] User inputs that require translation to text form, such as spoken or handwritten inputs, are submitted to recognition engine 306, which converts user input to text form. Methods for speech recognition and handwriting recognition are known in the art.)

With respect to Claim 48, Coffman et al. disclose
   	wherein the software executes on one or more processors (Coffman et al. [0015] Computer 100 also preferably includes a graphical user interface that may be implemented by means of systems software residing in computer readable media in operation within computer 100, [0016] Data processing system 200 is an example of a computer, such as computer 100 in FIG. 1, in which code or instructions implementing the processes of the present invention may be located. Data processing system 200 employs a peripheral component interconnect (PCI) local bus architecture. Although the depicted example employs a PCI bus, other bus architectures such as Accelerated Graphics Port (AGP) and Industry Standard Architecture (ISA) may be used. Processor 202 and main memory 204 are connected to PCI local bus 206 through PCI bridge 208. PCI bridge 208 also may include an integrated memory controller and cache memory for processor 202.)

Claim Rejections - 35 USC § 103
20.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
21.	Claims 49, 50 are rejected under 35 U.S.C 103(a) as being unpatentable over Coffman et al. (US 2005/0049874 A1) in view of Wong et al. (US 2006/0235700 A1).
 	With respect to Claim 49, Coffman et al. disclose all the limitations of Claim 21 upon which Claim 49 depends. Coffman et al fail to explicitly teach
 	wherein the audio command interface comprises a functionality limitation system.  
	However, Wong et al. teach
  	wherein the audio command interface comprises a functionality limitation system (Wong et al. [0036] When a device (phone or other PC or display device) connects (“Yes” branch, block 308), the device is authenticated using a password or other method at block 310.)
 	Coffman et al. and Wong et al. are analogous art because they are from a similar field of endeavor in the Speech recognition techniques. Thus, it would have been obvious to one of ordinary skill in the art, at the time of invention, to modify the steps of accessing and controlling the computer as taught by Coffman, using teaching of password as taught by Wong et al. for authenticating the user (Wong et al. [0048] The photo application 230 is configured to run on the smart phone 208 which connects (e.g. through a cellular data network (e.g. GPRS)) to the Internet 208, and via the Internet 208 to the home PC 210. The application 230 sends a password to authenticate a smart phone user. Through a user interface (not shown) on the phone, the user can browse through the photo collection 224 stored on the home PC 210.)

 	With respect to Claim 50, Coffman et al. in view of Wong et al. teach 
 	wherein the functionality limitation system requires authentication of a person before allowing the person a level of access and control of the general purpose processing platform (Wong et al. [0048] The photo application 230 is configured to run on the smart phone 208 which connects (e.g. through a cellular data network (e.g. GPRS)) to the Internet 208, and via the Internet 208 to the home PC 210. The application 230 sends a password to authenticate a smart phone user. Through a user interface (not shown) on the phone, the user can browse through the photo collection 224 stored on the home PC 210.)
  
Conclusion
22.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See PTO-892.
a.	Milstein et al. (US 2007/0225984 A1.) In this reference, Milstein et al. disclose a method for controlling the operation of an operating system and/or one or more applications. 
b.	Falcon et al. (US 2007/0143115 A1.) In this reference, Falcon et al. disclose a system and method for managing interaction from multiple speech-enabled applications. 
c. 	Junkawitsch et al. (US 2005/0027527 A1.) In this reference, Junkawitsch et al. disclose a method and a system for controlling telephone applications. 

23.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUYKHANH LE whose telephone number is (571)272-6429. The examiner can normally be reached Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew C. Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THUYKHANH LE/Primary Examiner, Art Unit 2655